PER CURIAM.
This is an appeal from an order refusing to set aside a default and a final judgment based thereon. We find no error in the trial court’s refusal to vacate the default. However, since the appellees’ complaint requested a jury trial we believe it was error *556for the trial court to assess damages against the appellants absent appellants’ waiver of a jury trial. Eastern Koex Company Ltd. v. Bonanza Import and Export, Inc., 360 So.2d 153 (Fla. 3d DCA 1978); Bader Bros. Van Lines, Inc. v. Jay, 183 So.2d 867 (Fla. 2d DCA 1966); Loiselle v. Gladfelter, 160 So.2d 740 (Fla. 3d DCA 1964) cert. disch. 165 So.2d 767 (Fla.1964).
Accordingly, the order of the trial court is affirmed in part and reversed in part with directions for further proceedings in accordance with this opinion.
ANSTEAD and MOORE, JJ., and GEIGER, DWIGHT L., Associate Judge, concur.